                     CCase
                       a s e 2:2:20-cv-00650-TLF
                                2 0- c v- 0 0 6 5 0- T L F DDocument
                                                             o c u m e nt 239
                                                                            6 Fil e d 009/17/20
                                                                               Filed    6/ 1 0/ 2 0 PPage
                                                                                                      a g e 11 ofof 223
                                                                                                                      0



 1   M. Z a y a s
     K e nt W A 9 8 0 3 0
 2   +13606021444
     a mi y a. a n g el @ g m ail. c o m
 3

 4
                        U NI T E D S T A T E S DI S T RI C T C O U R T
 5                                                                f or t h e

 6                                           W E S T E R N DI S T RI C T O F W A S HI N G T O N

 7

 8   Z A Y A S, M Y RI A M                                              C a s e N o. : 2 0 -C V -0 0 6 5 0
 9

10   v.                                                                 1. S e cti o n 4 2 U. S. C o d e § 1 9 8 3;
                                                                        2. O F FI CI A L MI S C O N D U C T
11   D E F E N D A N T( S).
                                                                        3. I N T E N TI O N A L I N F LI C TI O N O F
12
                                                                           E M O TI O N A L DI S T R E S S;
     O W E N S, K E L S E Y ( K O)                                      4. 4 T H A M E N D M E N T VI O L A TI O N
13   D E C A M P, J U LI E ( J D)                                       5. 1 4 T H A M E N D M E N T VI O L A TI O N
                                                                        6. D U E P R O C E S S VI O L A TI O N
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                               P A G E 1 OF 20
     2 0 -C V -0 0 6 5 0 CI VI L RI G H T S C O M P L AI N T                                                            1 of p a g e 2 2
                      CCase
                        a s e 2:2:20-cv-00650-TLF
                                 2 0- c v- 0 0 6 5 0- T L F DDocument
                                                              o c u m e nt 239
                                                                             6 Fil e d 009/17/20
                                                                                Filed    6/ 1 0/ 2 0 PPage
                                                                                                       a g e 22 ofof 223
                                                                                                                       0



 1                                                                     J U RI S DI C TI O N
 2
     1.            T hi s C o urt h a s ori gi n al j uri s di cti o n o v er cl ai m s br o u g ht u n d er 4 2 U. S. C. § 1 9 8 3,
 3
     2.            V e n u e i s pr o p erl y l o c at e d i n t h e W e st er n Di stri ct of W a s hi n gt o n at S e attl e
 4
      u n d er 2 8 U. S. C. § 1 3 9 1( b). T h e i n ci d e nt s writt e n a b o ut i n t hi s c o m pl ai nt o c c urr e d i n Ki ng
 5
      C o u nt y, W a s hi n gt o n a n d s o m e or all of t h e d ef e n d a nt s ar e r e s i d e nt s of Ki n g C o u nt y,
 6

 7    W a s hi n gt o n.

 8   3.            St a n d ar d t ort cl ai m fil e d b y Pl ai ntiff t o t h e Offi c e of Ri sk M a n a g e m e nt t w o s e p ar at e tim e s

 9   r e g ar di n g p a st C P S i s s u e s, a n d c urr e nt C P S i s s u e s . O v er 6 0 d a y s h a s p a s s e d.
10          Fi n al    A mended          c o m pl ai nt t hi s w a s a d d e d 0 9/ 1 7/ 2 0 2 0:
            R C W     9 A. 8 0. 0 1 0.     Offi ci al Mi s c o n d u ct
11
            R C W     4 2. 2 0. 1 0 0.    F ail ur e of D ut y b y P u bli c Offi c er s
12          R C W     4 3. 0 6. 2 2 0.    P o w er s of G o v er n or P ur s u a nt t o Pr o cl a m ati o n

13        ( Fr a u d ul e nt d o c u m e nts w er e n ot dis c o v er e d u ntil J ul y 1 3t h 2 0 2 0 aft er t his c o m pl ai nt w as fil e d)
           ( Pl e a s e r ef er t o t h e m o st r e c e nt a m e n d e d c o m pl ai nt fr o m 2 0- c v- 0 0 7 4 7 f or t h e s h ort e st
14         e x pl a n ati o n of e v e nt s, p a g e 2 1 w a s a d d e d t o t hi s c o m pl ai nt 0 9/ 1 7/ 2 0 2 0)
15

16

17

18                                                                    M yri a m Z a y a s 0 9/ 1 7/ 2 0 2 0
19

20

21

22

23

24

25

26

27

28



                                                                             P A G E 2 OF 20
     2 0 -C V -0 0 6 5 0 CI VI L RI G H T S C O M P L AI N T                                                                                       2 of p a g e 2 2
                      C a s e 2:2:20-cv-00650-TLF
                      Case       2 0- c v- 0 0 6 5 0- T L F DDocument
                                                              o c u m e nt 239
                                                                             6 Fil e d 009/17/20
                                                                                Filed    6/ 1 0/ 2 0 PPage
                                                                                                       a g e 23 ofof 223
                                                                                                                       0



 1                                                                      J U RI S DI C TI O N
 2
     1.            T hi s C o urt h a s ori gi n al j uri s di cti o n o v er cl ai m s br o u g ht u n d er 4 2 U. S. C. § 1 9 8 3,
 3
     2.            V e n u e i s pr o p erl y l o c at e d i n t h e W e st er n Di stri ct of W a s hi n gt o n at S e attl e
 4
      u n d er 2 8 U. S. C. § 1 3 9 1( b). T h e i n ci d e nt s writt e n a b o ut i n t hi s c o m pl ai nt o c c urr e d i n Ki ng
 5
      C o u nt y, W a s hi n gt o n a n d s o m e or all of t h e d ef e n d a nt s ar e r e s i d e nt s of Ki n g C o u nt y,
 6

 7    W a s hi n gt o n.

 8   3.            St a n d ar d t ort cl ai m fil e d b y Pl ai ntiff t o t h e Offi c e of Ri sk M a n a g e m e nt t w o s e p ar at e tim e s

 9   r e g ar di n g p a st C P S i s s u e s, a n d c urr e nt C P S i s s u e s . O v er 6 0 d a y s h a s p a s s e d.
10          Fi n al    A mended          c o m pl ai nt t hi s w a s a d d e d 0 9/ 1 7/ 2 0 2 0:
            R C W     9 A. 8 0. 0 1 0.     Offi ci al Mi s c o n d u ct
11
            R C W     4 2. 2 0. 1 0 0.    F ail ur e of D ut y b y P u bli c Offi c er s
12          R C W     4 3. 0 6. 2 2 0.    P o w er s of G o v er n or P ur s u a nt t o Pr o cl a m ati o n

13        ( Fr a u d ul e nt d o c u m e nts w er e n ot dis c o v er e d u ntil J ul y 1 3t h 2 0 2 0 aft er t his c o m pl ai nt w as fil e d)
           ( Pl e a s e r ef er t o t h e m o st r e c e nt a m e n d e d c o m pl ai nt fr o m 2 0- c v- 00 7 4 7 f or t h e s h ort e st
14         e x pl a n ati o n of e v e nt s, p a g e 2 1 w a s a d d e d t o t hi s c o m pl ai nt 0 9/ 1 7/ 2 0 2 0)
15

16

17

18                                                                    M yri a m Z a y a s 0 9/ 1 7/ 2 0 2 0
19

20

21

22

23

24

25

26

27

28



                                                                             P A G E 2 OF 20
     2 0 -C V -0 0 6 5 0 CI VI L RI G H T S C O M P L AI N T                                                                                       2 of p a g e 2 2
                  CCase
                    a s e 2:2:20-cv-00650-TLF
                             2 0- c v- 0 0 6 5 0- T L F DDocument
                                                          o c u m e nt 239
                                                                         6 Fil e d 009/17/20
                                                                            Filed    6/ 1 0/ 2 0 PPage
                                                                                                   a g e 34 ofof 223
                                                                                                                   0



 1                                                                P A R TI E S
 2
     1.          M yri a m Z a y a s ( h er ei n aft er “ Pl ai ntiff” a n d b ef or e u n d er pr e vi o u s p a g e) i s a r e si d e nt of
 3
     Ki n g C o u nt y a n d r e si d e s i n Ki n g C o u nt y W a s hi n gt o n, s h e i s t h e bi rt h m ot her a n d s ol e pr o vi d er
 4
     f or t h e mi n or c hil d i n v ol v e d. S h e i s al s o t h e m ot h er of 2 ot h er c hil dr e n, 1 li vi n g wit h h er, t h e
 5
     ot h er a d o pt e d b y str a n g er s i n 2 0 1 4.
 6

 7   2.         D ef e n d a nt J uli e D e C a m p ( h er ei n aft er “ J D”) i s a C hil d Pr ot e cti v e S er vi c e s S u p er vi s or

 8   a n d, u p o n i nf or m ati o n a n d b eli ef, a r e si d e nt of Ki n g C o u nt y, W a s hi n gt o n, w hi c h i s i n t h e

 9   W e st er n Di stri ct of W a s hi n gt o n. I n h er i n di vi d u al c a p a city
10   3.         D ef e n d a nt K el s e y O w e n s ( h er ei n aft er “ K O ”) i s a C hil d Pr ot e cti v e S er vi c e s i n v e sti g at or
11
     a n d, u p o n i nf or m ati o n a n d b eli ef, a r e si d e nt of Ki n g C o u nt y, W a s hi n gt o n, w hi c h i s i n t h e
12
     W e st er n Di stri ct of W a s hi n gt o n. I n h er i n di vi d u al c a p a cit y
13

14

15

16

17

18
                                                               J U RY DE M A N D
19
     5.         Pl ai ntiff h er e b y d e m a n d s a j ur y p ur s u a nt t o t h e S e v e nt h A m e n d m e nt of t h e
20
     6.         U. S. C o n stit uti o n a n d F e d. R. Ci v. P. 3 8.
21

22

23

24

25

26

27

28



                                                                  P A G E 3 OF 20
     2 0 -C V -0 0 6 5 0 CI VI L RI G H T S C O M P L AI N T                                                                        3 of p a g e 2 2
                   CCase
                     a s e 2:2:20-cv-00650-TLF
                              2 0- c v- 0 0 6 5 0- T L F DDocument
                                                           o c u m e nt 239
                                                                          6 Fil e d 009/17/20
                                                                             Filed    6/ 1 0/ 2 0 PPage
                                                                                                    a g e 45 ofof 223
                                                                                                                    0



 1                                                                        FA CTS
 2
     1.         M yri a m Z a y a s ( Pl ai ntiff) li v e s i n t he cit y of K e n t, l o c at e d i n Kin g C o u nt y W a s hi n gt o n. S h e
 3
     i s t h e m ot h er a n d s ol e pr o v i d er f or a 5 y e ar ol d c hil d.
 4
     2.         2 0 0 9 -2 0 1 5 Pl ai ntiff e n d ur e d a 6 y e ar d e p e n d e n c y C P S c oll e ct e d Titl e I V -E f or a
 5
     si g nifi c a nt a m o u nt of ti m e o n b ot h c hil dr e n , j u stif yi n g t h e pr ol o n g e d d e p e n d e n c y . J u d g e B e v erl y
 6

 7   Gr a nt w a s o p e n l y r a ci st a n d f a v or e d t h e bl a c k m e n i n h er c a s e gr a nti n g b ot h c u st o d y d es pit e

 8   d o c u m e nt e d e vi d e n c e of p h y si c al a b u s e , a n d d o c u m e nt e d e vi d e n c e of u nfit n e s s.

 9   3.         2 0 1 2 -2 0 1 5 Pl ai ntiff l o st c u st o d y of h er 2 ol d e st c hil dr e n t o a b u si v e f at h er s , t h e y w er e
10   r a p e d, b e at e n a n d a b a n d o n e d o n e w a s r e m o v e d b y t h e s h eriff a d o pt e d b y f o st er p ar e nt s f or t h e
11
     a d o pti o n i n c e nti v e b o n u s gi v e n t o t h e s o ci al w or k er t h at c o m pl et e s a n a d o pti o n . T h e ot h er c a m e
12
     b a c k h o m e t o hi s m ot h er aft er b ei n g a b a n d o n e d at t h e a g e of 1 4.
13
     4.         B ot h of h er ol d e st c hil dr e n will b e c o m e p arti e s t o t hi s cl ai m n o l at er t h a n J a n 2 0 2 0.
14
     5.         O n F e br u ar y 9 t h 2 0 2 0 Pl ai ntiff g a v e bi rt h t o a h e alt hy 7 p o u n d b a b y girl. U nf ort u n at el y
15
     s h e f elt a s if s h e w o ul d n ot b e a bl e t o k e e p t h e b a b y . C P S i n v e sti g at o r K O h a d b e e n i n t o u c h
16
     wit h t h e pl ai ntiff a n u m b er of ti m e s b ef or e a n d t hr o u g h o ut h er e ntir e pr e g n a n c y , f or t hi s r e a s o n
17

18   t h e Pl ai ntiff s e c ur e d a d o pti v e p ar e nt s. S h e di d n ot w a nt t o ri s k l o si n g b oth c hil dr e n vi a C P S

19   pi c ki n g u p t h e n e w b or n . N or m all y if t h e y t a k e o n e, t h e y will t a k e t h e m all . S h e ri s k e d l o si n g

20   b ot h , or j u st o n e v ol u nt aril y. T h e o nl y all e g ati o n K O h a d t hr o u g h t h e pr e g n a n c y w a s t h at h er
21   d o ct or c all e d K O a n d s u p p o s e dl y r e p ort e d a dirt y dr u g s cr e e n , s h e w o ul d fi n d o ut aft er gi vi n g
22
     h er c hil d a w a y , t h at K el s e y w a s l yi n g, a n d u si n g t hi s a s a n i nt err o g ati o n t e c h ni q u e. A n att e m pt
23
     t o g et t h e Pl ai ntiff t o a d m it t o u si n g dr u g s . T hi s w o ul d b e o k i n a cri mi n al c a s e h o w e v er w h e n
24
     t h e c a s e i n v ol v es a pr ot e ct e d li b ert y i nt er e st p erj ur y i s n ot p er mitt e d. K O c o m mitt e d p erj ur y at
25
     t h e F T D M w hi c h i s c o nsi d er e d a h e ari n g of s o m e s ort s st a n d s f or ( F a mil y T e a m D e ci si o n
26
     M e eti n g) . W hil e att e n di n g t h er e w er e 2 ot h e r w or k er s w h o c o nfir m ed t h at t h e y t o o k n e w of t h e s e
27
     dirt y dr u g s cr e e n s. It w a s all a li e.
28



                                                                    P A G E 4 OF 20
     2 0 -C V -0 0 6 5 0 CI VI L RI G H T S C O M P L AI N T                                                                             4 of p a g e 2 2
                  CCase
                    a s e 2:2:20-cv-00650-TLF
                             2 0- c v- 0 0 6 5 0- T L F DDocument
                                                          o c u m e nt 239
                                                                         6 Fil e d 009/17/20
                                                                            Filed    6/ 1 0/ 2 0 PPage
                                                                                                   a g e 56 ofof 223
                                                                                                                   0



 1   6.         1 0 d a y s aft er gi vi n g birt h Pl ai ntiff w a s h o s p it ali z e d f or c o n g e stiv e h e a rt f ail ur e at t h e a g e
 2   of 3 9. T hi s w a s b y f ar t h e m o st bitt er pill t o s w all o w. E s p e ci all y si n c e s h e h a d b e e n cl e a n
 3
     t hr o u g h o ut a n d b ef or e t h e pr e g n a n c y f or s o m e y e ar s . H er i niti al w orr y wa s C P S d et e cti n g
 4
     m arij u a n a i n h er dr u g s cr e e n. M arij u a n a m a y b e l e g al b ut t o C P S dirt y i s dirt y e s p e ci all y wit h a
 5
     p ar e nt t h at h a s a pri or c a s e . S h e q uit s m o ki n g ci g ar ett e s o v er a d e c a d e a g o, s o s h e w o n d er e d
 6
     h o w t hi s c o ul d h a v e h a p p e n e d. C o n s ulti n g wit h h er c ar di ol o gi st h e e x pl ai n e d t h at str e s s of
 7
     c o ur s e d o e s c a u s e hi g h bl o o d pr e s s ur e ; h o w e v er f or it t o cr o s s o v er i nt o critic al h e art di s e a s e or
 8
     f ail ur e it m u st o c c ur c hr o ni c all y f or a l o n g p eri o d of ti m e. Pl ai ntiff c o n cl u d e d t h at h er 2 0 y e ar
 9

10   hi st or y r u n ni n g fr o m s o ci al w or k er s, l o si n g h er c hil dr e n u nf airl y w hil e t h e y m a d e f u n of h er a n d

11   c all e d h er n a m e s . L o si n g c hi l d aft er c hil d, y et n e v er p utti n g a fi n g er o n t h e m a s f ar a s a b u s e.

12   Pri or t o t hi s pr e g n a n c y h er cl e a n d at e w a s 2 0 1 4, b ef or e t h e c hil d K O r e m o v e d i n M ar c h w a s
13   e v e n b or n . H o w e v er t h e str e s s d uri n g pr e g n a n c y w a s t h e dr o p t h at m a d e t h e b u c k et o v er fl o w.
14
     A n d h er pr e g n a n c y c o n si st e d of f ar m or e str e s s fr o m C P S t h a n a n yt hi n g el s e . H er a g e i s al s o
15
     t a k e n i nt o c o n si d er ati o n b ei n g 3 9 h a vi n g c hil dr e n c a n b e ri s k y. H o w e v er l o si n g h er 2 ol d e st t o
16
     t h eir f at h er s a n d t h e n t h eir f at h er s a b u si n g t h e m i n t w o s e pa r at e c a s e s t h at dr a g g e d o n o v er 6
17
     y e ar s of h er lif e , a d di n g h u g e ti m e s p a n s of c hr o ni c str e s s. F oll o w e d b y m a n y y e ar s of s o ci al
18
     w or k er s c o nt a cti n g h er f or n o r e a s o n wit h o ut a n y e vi d e n c e at all t o r e m o v e a n y c hil d j u st b a s e d
19
     o n h e ar s a y. Pl ai ntiff b eli e v e s t h at C P S m a y n ot h a v e dir e ctl y c a u s e d h er c o n diti o n b ut s h e
20

21   k n o w s f or s u r e t h e y pl a y e d a p art i n it a n d a n u nf air p art t h e y pl a y e d , t a ki n g a d v a nt a g e of h er

22   l a c k of k n o wl e d g e o n ci vil ri g ht s.

23   7.         P l ai ntiff a s s u m ed K O w o ul d h a v e s o m e t y p e of s y m p at h y f or h er gi vi n g t h e c hil d u p f or
24   a d o pti o n a n d b e gr at ef u l t h at h er n e w b or n h a s a w o n d erf ul f ut ur e a h e a d, i n st e a d of b ei n g u p s et
25
     a c c u si n g t h e pl ai ntiff of s elli n g t h e c hil d a n d t a ki n g h er 5 y e ar ol d 4 w e e k s l at er w it h o ut a
26
     w arr a nt a n d , w it h o ut e xi g e nt cir c u m st a n c e s or im mi n e nt d a n g er . Aft er Pl ai ntiff att e n d e d t h e
27
     F T D M w h er e K O c o m mitt e d p erj ur y , P l ai ntiff a gr e e d t o t a k e dru g s cr e e n s f or t h e n e xt 4 w e e k s.
28



                                                                    P A G E 5 OF 20
     2 0 -C V -0 0 6 5 0 CI VI L RI G H T S C O M P L AI N T                                                                            5 of p a g e 2 2
                  CCase
                    a s e 2:2:20-cv-00650-TLF
                             2 0- c v- 0 0 6 5 0- T L F DDocument
                                                          o c u m e nt 239
                                                                         6 Fil e d 009/17/20
                                                                            Filed    6/ 1 0/ 2 0 PPage
                                                                                                   a g e 67 ofof 223
                                                                                                                   0



 1   8.         Pl ai ntiff p a s s e d a t ot al of 1 7 dr u g s cr e e n s i n all e x c e pt f or t h e s e c o n d o n e M ar c h 5    th


 2   2 0 2 0 , w hi c h o c c urr e d w h e n h er m e di c ati o n d o s e w a s el e v at e d b y h er d o ct or. W h e n K O t ol d h er
 3
     it w a s dirt y o n M ar c h 1 3t h P lai ntiff w e nt ri g ht t o a s s u mi n g K O w a s l yi n g a g ai n t r yi n g t o
 4
     i nt err o g at e h er. Pl ai ntiff h a d n ot u s e d t h e r e w a s n o w a y it c o ul d h a v e b e e n dirt y. S h e w a s hi g hl y
 5
     u p s et a n d t ol d K O if s h e h a d k n o wn h er p e e w a s dirt y s h e w o ul d j u st dri n k b a ki n g s o d a a n d
 6
     cl e a n i t. B ut t h at s h e w o ul d n e v er d eli b er at el y d o s o m et hi n g li k e t h at. T hi s m a d e K O e v e n m or e
 7
     u p s et. S h e b e c a m e s o u p s et t h at s h e r e m o v e d Pl ai ntiff s c hi l d f or r e v e n g e. H o w i s t h e Pl ai ntiff
 8
     s u p p o s e d t o b eli e v e t h at dr u g s cr e e n w a s d irt y wh e n s h e li e d a b o ut 5 b ei n g dirt y , w h e n t h er e
 9

10   w a s r e al ly 0 t h a t w er e dirt y ? H o w i s it o k a y f or a s o ci al w or k er t o li e t o i nt err o g at e b ut t h at s a m e

11   s o ci al w or k er e x p e ct s t h e p ar e nt n ot t o li e ? Y o u c a n ’t fi g ht fire wit h fir e, y o u h a v e t o fi g ht it wit h

12   w at er, m e a ni n g t h e tr ut h n ot a li e.
13   9.         At n o p oi nt di d K O tr ul y b eli e v e t h e Pl ai ntiff s d a u g ht er w a s i n d a n g er s h e k n e w h er
14
     d a u g ht er w a s n ot i n d a n g er . K O h a s b e e n f oll o wi n g t h e Pl ai ntiff ar o u n d f or o v er a y e ar , s h e h a d
15
     b e e n i n h e r h o m e a n u m b er of ti m e s, s h e m e t h er s o n t h e y e ar b ef or e. S h e s a w h er b ef or e s h e
16
     w e nt i n t h e h o s pit al aft er h a vi n g t h e b a b y . O n F e b 2 0-2 1, 2 0 2 0 K O r ef u s e d t o pi c k u p h er
17
     d a u g ht er w hil e Pl ai ntiff w a s i n t h e h o s pit al si c k a n d r e q u e sti n g v ol u nt ar y p l a c e me nt . R e m e m b er
18
     t hi s w a s aft er s h e h a d alr e a d y gi v e n t h e b a b y u p f or a d o pti o n, w hy w o ul d s h e c o m e h er g o al
19
     w a s n ot t h e 5 y e ar ol d it w a s t h e n e w b or n. T h at c o nf u s e d t h e Pl ai ntiff , t h e o n e ti m e s h e c all s
20

21   C P S t o c o m e pi c k h er c hil d u p , a n d t h e y t ell h er n o . T h e s o ci al w or k er s t h at w or k e d at A u b ur n

22   H o s pi t al i n t h e m o m a n d b a b y u nit c a n att e st to t h i s b e c a u s e Pl ai ntiff c o n s ult e d wi t h t h e m o n

23   w h y K O r ef u s e d t o pi c k u p h er c hil d. K O a ct e d wit h d eli b er at e i n diff er e n c e w h e n s h e c o ul d c ar e
24   l e s s t h at t h e 5 y e ar old c hil d al m o st l o st h er m ot h er, w a s f or c e d t o wit n e s s it, w hil e i n t h e s a m e
25
     r o o m a s h er m ot h er wit h o ut a b a b y sitt er t o w at c h h er, R o o m 3 4 3 A u b ur n H o s pit al M o m & B a b y
26
     U nit , Pl ai ntiff h a d t o b e dr ai n e d of fl ui d s r e s ulti n g fr o m hi g h bl o o d pr e s s ur e h er h e art be c a m e 2 x
27
     it s n or m al si z e a n d n o w h a s B-li n e s. T hi s i s w h at o c c ur s w h e n s o m e o n e h a s C H F . 1 0 d a y s pri or
28
     h er d a u g ht er w at c h e d h er b a b y si st er b e gi v e n a w a y t o a n ot h er f a mil y. U p o n r et ur n i n g h o m e


                                                                   P A G E 6 OF 20
     2 0 -C V -0 0 6 5 0 CI VI L RI G H T S C O M P L AI N T                                                                          6 of p a g e 2 2
                  CCase
                    a s e 2:2:20-cv-00650-TLF
                             2 0- c v- 0 0 6 5 0- T L F DDocument
                                                          o c u m e nt 239
                                                                         6 Fil e d 009/17/20
                                                                            Filed    6/ 1 0/ 2 0 PPage
                                                                                                   a g e 78 ofof 223
                                                                                                                   0



 1   fr o m t h e h o s pit al Pl ai ntiff f o u n d h er d a u g ht er s ’ p et g ui n e a pi g s h a d p a s s e d a w a y d u e t o h er l o n g
 2   h o s pit al st a y , a n d n o o n e t o c o m e f e e d t h e m. T hi s m a d e t h e Pl ai ntiff s d a u g ht er e xtr e m el y u p s et,
 3
     t h e a d o ptin g d a d s b o u g ht h e r a p u p p y t o c h e er h er u p a n d s h e l o v e s t hi s p u p p y. Pl ai ntiff al s o
 4
     b o u g ht h er 2 n e w g ui n e a pi g s t o r e pl a c e t h e o n e s t h at di e d . S h e s p e nt j u st a f e w w e e k s pl a yi n g
 5
     wit h t hi s p u p p y a n d h er n e w g ui n e a pi g s. K O r e m o v e d a p erf e ctl y h e alt h y h a p p y c hil d wit h n o
 6
     pr o of of c hil d a b u s e at all . K O u s e d a c o p y a n d p a st e d d e p e n d e n c y fr o m 2 0 0 1 i n h er v er si o n of
 7
     a d e p e n d e n c y p et iti o n t o r e m o v e Pl ai ntiff s d a u g ht er fr o m d a y c ar e at 1 1 a m, 3 h o ur s l at er at 1: 4 9
 8
     p m s h e t h e n fil e d t h e m o ti o n in c o urt. T h e s e c o n d si g n at ur e st at e d t o b e t h at of a j u d g e l o o k e d
 9

10   li k e t o t h e Pl ai ntiff a st a m p or dr a g a n d dr o p s i g n at ur e, m e a ni n g f or g e d. U p o n fu rt h er

11   i n v e sti g ati o n Pl ai ntiff f o u n d o ut it d o e s n’t b el o n g t o a n y j u d g e t h at s h e c o ul d fi n d. R e m o vi n g a

12   c hil d wit h n o c o urt or d er i s fi n e b ut r e m o vi n g a c hil d wit h a f or g e d c o urt or d er i s still f or g er y.
13   1 0.       W h e n t e n di n g t o t h eir all e g ati o n s o n e w o ul d w o n d er w h y t hi s w o ul d e q u al s u c h a
14
     d e str u cti o n of ci vil ri g hts. N ot hi n g s h e di d wr o n g w a s o ut of t h e or di n ar y or u n c o m m o n. At n o
15
     ti m e pri or t o a n y of h er c hil dr e n e v er b ei n g r e m o v e d w er e h er c hil dr e n p h y si c all y , m e nt all y , o r
16
     e m oti o n all y h urt i n a n y w a y. T h e o nl y p ai n c a u s e d w a s t h e l o s s of t h eir m ot h er, h a bit at a n d
17
     si bli n g t h at al w a y s o c c urr e d aft er a t i m e w h e n C P S cl ai m e d t o h a v e it u n d er c o ntr ol al w a y s
18
     cl ai mi n g t h at t hi s h a d t o b e d o n e t o a v oi d a n y f urt h er d a m a g e. H e n c e n o pr o of of d a m a g e w a s
19
     e v er gi v e n. T h e s o c ial w or k er f ut ur e pr e di cti n g i s n o w pr o hi bit e d aft er a f e w w or d s w er e
20

21   c h a n g e d i n t h e R e vi s e d C o d e of W a s hi n gt o n j u st a f e w d a y s a g o: a b u s e M U S T h a v e “ alr e a d y

22   o c c urr e d ” f or it t o e v e n b e r e p ort a bl e. C h a n g e d o n J u n e 1 , 2 0 2 0 . Pl ai ntiff s p e c ul at e s t h at K O

23   li kel y w a s a w ar e of t hi s l a w c h a n g e b e c a u s e Pl ai ntiff t e xt h er t h e r e vi s e d c o d e i n d et ail t o
24   r e mi n d h er t h at i n J u n e s h e w o ul d h a v e t o l e a v e t h e Pl ai ntiff al o n e wit h h er f ut ur e pr e di cti n g.
25
     1 1.       S h e i n f a ct still h a s t hi s c o m m u ni c ati o n a n d i s c o n vi n c e d t h at t h eir re a s o n f or r e m o vi n g
26
     h er c h il d i s s trictl y f or f u n di n g p ur p o s e s. E s p e ci a ll y si n c e s h e k n e w l o c k d o w n w a s c o mi n g a n d
27
     w a s i n s u c h a h urr y t h at s h e f or g ot s o m e v er y i m p ort a nt l e g al st e p s t h at ar e r e q uir e d f or t h e
28
     p ar e nt t o h a v e , s u c h a s pr o p er w arr a nt a n d r e m o v al p a p er w or k , pri or t o r e m o vi n g t h e c hil d. A s


                                                                    P A G E 7 OF 20
     2 0 -C V -0 0 6 5 0 CI VI L RI G H T S C O M P L AI N T                                                                            7 of p a g e 2 2
                     CCase
                       a s e 2:2:20-cv-00650-TLF
                                2 0- c v- 0 0 6 5 0- T L F DDocument
                                                             o c u m e nt 239
                                                                            6 Fil e d 009/17/20
                                                                               Filed    6/ 1 0/ 2 0 PPage
                                                                                                      a g e 89 ofof 223
                                                                                                                      0



 1   w e ll a s e xig e nt cir c u m st a n c e s, or i m mi n e nt d a n g er at t h e ti m e of t h e r e m o v al. T h e s e t w o st e p s
 2   w er e vit al i n h er c a s e st a n di n g i n fe d er al c o urt s h o ul d s h e b e h el d li a bl e f or a w arr a ntl e s s
 3
     r e m o v al t h at di d n ot co nt ai n a n y r e q uir e d c h ar a ct eri sti c s f or h er a cti o n s t o b e p er mitt e d . I n t hi s
 4
     c a s e t h e o nl y p a p er e vi d e n c e pr o vi d e d w a s a f al s e p o siti v e dr u g s cr e e n , w h er e i n f a ct t h e s o ci al
 5
     w or k er w a s a bl e t o n a m e t h e dr u g s i n t h e Pl ai ntiff s dr u g s cr e en. T h e t h e or y of t h e dr u g s cr e e n
 6
     c o mi n g u p p o siti v e f ell u n d er 2 t h e ori e s t h e Pl ai ntiff c a m e u p wit h aft er s o m e r e s e ar c h. O n e i s
 7
     t h at C P S n a m e d t h e dr u g s t h e ot h er i s t h at it c o ul d h a v e b e e n h er m e di c ati o n :
 8
                a.      P l ai ntiff w a s a w ar e t h at w h e n C P S p ai d f or t h eir uri n al y si s dr u g s cr e e n m a n y ti m e s
 9

10                     t h e y o nl y p ai d t h e l e ast a m o u nt r e q uir e d t o c o m pl et e t h e t e st. W h e n p ai d t h e l e a st

11                     t h e l a b o nl y r e v e al s t h at t h er e i s i n f a ct s o m et hi n g i n h er urin e, t h e y c a n e v e n st at e

12                     h o w m a n y d iff er e nt t hi n g s ar e i n h er uri n e. B ut C P S n e e d s t o a c t u all y p ay m or e t o
13                     fi n d o ut t h e n a m e of t h e s u b st a n c e i n h er dr u g s cr e e n. T hi s i s w h y it i s i m p ort a nt f or
14
                       p e o pl e t o a b st ai n fr o m u si n g a n y s u b st a n c e s pri o r t o t e sti ng, or writi n g d o w n t h e
15
                       m e di c ati o n t h e y ar e o n s o t h e l a b c a n r ul e o u t it b ei n g t h e m e di c ati o n s t h e per s o n i s
16
                       o n. H e n c e s u b tr a cti n g t h e li k eli h o o d of it b ei n g t h e s u b st a n c e s li st e d b y t h e p ati e nt.
17
                b.      A c orr e ct f ull dr u g s cr e en w o ul d h a v e c o n cl u d e d tr a c e s of m arij u a n a a n d S er o q u el
18
                       ( pr e s cri b e d b y her p h y si ci a n ) w hi c h w o ul d h a v e s h o w n a s a b ar bit ur at e a n d T H C , of
19
                       w hi c h n eit h er w a s d et e ct e d. T h e y ar e p a yi n g f or a $ 4 5 dr u g s cr e e n v er s u s a $ 6 0 -9 0
20

21                     dr u g s cr e e n. H a vi n g t o g u e s s w h at t h e s u b st a n c e i s a n d n a m e it a c c or di n gl y wit h o ut

22                     l o o kin g li k e t h e y j u st di d , w h e n o pti n g wit h t h e $ 4 5 s cr e e n c o ul d h a v e b e e n t h e c a s e .

23              c.     W h e n Pl ai ntiff w e nt f or h er i niti al dr u g s cr e e n s h e w a s j u st r el e a s e d fr o m t h e h o s pit al
24                     a n d h a d h er m e di c ati o n d o s a g e el e v at e d a n u m b er of ti m e s d u e t o c o m pli c ati o n s
25
                       ari si n g fr o m h er el e v at e d bl o o d pr e s s ur e. S o m e ni g ht s Pl ai ntiff di d n ot n e e d t o t a k e
26
                       h er S er o q u el a n d w o ul d oft e n b e st u c k u p st air s u n a bl e t o w al k d o w n st air s w h er e s h e
27
                       h a d t o k e e p h er m e di c ati o n o ut of r e a c h fr o m h er d a u g ht er .
28



                                                                      P A G E 8 OF 20
     2 0 -C V -0 0 6 5 0 CI VI L RI G H T S C O M P L AI N T                                                                                8 of p a g e 2 2
                 C a s e 2:20-cv-00650-TLF
                 Case    2: 2 0- c v- 0 0 6 5 0- T L F Document
                                                       D o c u m e nt 39
                                                                      2 6 Filed
                                                                          Fil e d 09/17/20
                                                                                  0 6/ 1 0/ 2 0 Page
                                                                                                P a g e 10
                                                                                                        9 ofof2 23
                                                                                                                0



 1              d.    T h e ni g ht w h e n K O t o o k Pl ai ntiff s d a u g ht er s h e pr o c e e d e d t o G o o gl e all of t h e n e w
 2                   m e di c ati o n s pr e s cri b e d , a n d f o u n d t h at t h e o n e s h e w a s t aki n g t h e hi g h e st d o s a g e at
 3
                     t h e ti m e w a s i n f a ct li st e d o n t h e F D A g o v er n m e nt w e b sit e , a s a dr u g t h at c a u s e d
 4
                     f al s e p o siti v e s f or w h at s h e w a s b ei n g a c c u s e d of. W h e n s h e a s k e d K O t o r et e st t h e
 5
                     s a m e s a m pl e a s it s a y s t o d o o n F D A w e b sit e i n or d er t o r ul e o ut f al s e p o siti v e K O
 6
                     i m m e di at el y s h a k e s h er he a d st ati n g t h e s a m pl e i s g o n e, if it ’s p o siti v e w h y i s it
 7
                     g o n e ? Li k el y b e c a u s e t h e y w e nt t h e c h e a p r o ut e a n d d o n ’t w a nt a n y o n e t o s e e it.
 8
     1 2.       T h e R C W c o d e st a t e s t h at dr u g u s e h ol d s gr e at w ei g ht, it d o e s n ot s a y r e m o v e chil d
 9

10   e v e n if p ar e nt cl ai m s it’ s m e di c ati o n. H ol di n g gr e at w ei g ht d o e s n ot m e a n r e m o v e t h e c hil d. T h e

11   J u d g e at t h e s h elt er c ar e h e ari n g M ar c h 1 7   th
                                                                          2 0 2 0, r ef u se d t o allo w Pl ai ntiff t o s p e a k, t o w ar d s

12   t h e e n d of h er o nl y h e ari n g s h e w o ul d h a v e f or m o nt h s st at e s “ Bri n g i n t h e n ot e fr o m y o ur
13   d o ct or. ” Pl ai ntiff w a s u p s et b ut d et er mi n e d. E s p e ci all y aft er s h e f o u n d o ut h er d o ct or c o ul d n ot
14
     s e e h er ri g ht a w a y d u e t o C O VI D-1 9 a n d w a nt e d t o s e e h er t o h a v e h er dr u g t e st e d pri or t o
15
     gi vi n g h er s u c h a l ett er . It w o ul d n ot b e u ntil t h e 2 3r d o f M ar c h t h at Pl ai ntiff w o ul d g et t hi s l ett er
16
     fr o m h er d o ct or. U p o n s u b mitti n g t h e l ett er t o t h e c o urt s a n d h er l a w y er w h o a s k e d f or it a s w ell,
17
     n o b o d y di d a n yt hi n g a s f ar a s a p ol o gi zi n g or bri n gi n g h er d a u g ht er h o m e. T h e y di d n ot h a v e t o
18
     t h e d a m a g e w a s d o n e. T h e y h a v e w h at t h e y c a m e f or t hr o u g h o ut t h e l o c k d o w n.
19
     1 3.       T h e e ntir e ti m e fr o m t h e d a y h er d a u g ht er w a s t a k e n sh e w a s n ot a bl e t o s p e a k t o , h ol d
20

21   or t o u c h h er 5 y e ar ol d d a u g ht er f or 6 w e e k s str ai g ht. (T o t hi s d a y s h e still h a s n ot h el d o r

22   t o u c h e d h er d a u g ht er it h as b e e n 3 m o nt h s. ) K O w a s v er y a w ar e t hi s w o ul d h a p p e n. S h e

23   h a n d e d t h e Pl ai ntiff a li st of r e s o ur c e s t h at w o ul d h el p p a y h er r ent if s h e h a d tr o u bl e. T hi s w a s
24   c o nf u si n g. E s p e ci all y si n c e K O k n e w s h e w a s o n S e cti o n 8 a n d w o ul d n o t n e e d s u c h a li st.
25
     Pl ai ntiff still di d n ot u n d er st a n d t h e e v e nt s w er e pl a n n e d m eti c ul o u sl y b y K O a n d h er s u p er vi s or
26
     J D.
27
     1 4.       Pl ai n tiff b e g g e d J D t o pl e a s e c all o n t h e p h o n e h er d a u g ht er s o s h e c o uld pl e a s e s p e a k
28
     t o h er j u st o n t h e r e g ul ar p h o n e , J D r ef u s e d fo r t h e fir st 6 w e e k s . H er c hil d w a s pl a c e d i n a


                                                                   P A G E 9 OF 20
     2 0 -C V -0 0 6 5 0 CI VI L RI G H T S C O M P L AI N T                                                                           9 of p a g e 2 2
                  C a s e 2:2:20-cv-00650-TLF
                  Case       2 0- c v- 0 0 6 5 0- T L F DDocument
                                                          o c u m e nt 239
                                                                         6 Fil e d 009/17/20
                                                                            Filed    6/ 1 0/ 2 0 PPage
                                                                                                   a g e 111
                                                                                                           0 ofof 223
                                                                                                                    0



 1   h o u s e f ull of str a n g er s ( b o y s) n e v er t ol d a n yt hi n g a b o ut w h y s h e w a s pl a c e d t h er e s h e t hi n k s t o
 2   t hi s d a y h er m ot h er d o e s n ot w a nt h er b e c a us e s h e h a s n ot p i c k e d h er u p y et. J D e x c u s e w a s
 3
     h er vi sit s h a d t o b e m o nit or e d. C P S h a s t o g et p ai d f or vi sit ati o n if t h e y w er e g oi n g t o
 4
     c o m m u ni c at e n o e x c e pti o n t o t hi s r ul e. Pl ai nti ff h a d no c a m er a p h o n e K O & J D g a v e h er 3 gift
 5
     c ar d s a n d e v e n p ai d f or a p h o n e f or h er t o d o vi sit s wit h h er d a u g ht er, 6 w e e k s aft er t a ki n g
 6
     h er . t hi s i s a g ai n st t h eir p oli c y. C P S h a s N E V E R p ur c h a s e d a n yt hi n g f or t h e Pl ai ntiff i n t h e
 7
     e ntir e 1 5 -2 0 y e ar s t h e y h a v e b e e n h ar a s si n g h er a c c u si n g h er of n e gl e ct. N ot o n e ti m e, h a v e
 8
     t h e y e v er t a k e n t h eir m o n e y a n d p ur c h a s e d a n yt hi n g f or t h e Pl ai ntiff. E x c e pt a b u s p a s s w h en
 9

10   s h e w a s h o m el e s s i n 2 0 0 9 t o g et t o h er vi sit s t h at C P S w a s p ai d t o m o nit or . Pl ai ntiff w a s

11   r e q uir e d t o g o t o i n p ati e nt tr e at m e nt i n 2 0 0 9, C P S n e v er off er e d t o p a y f or it. But c o urt or d er e d it

12   f or h er t o r e g ai n c u st o d y. S h e h a d n o h e alt h i n s ur a n c e b e c a u s e s h e h a d n o ki d s. T h e y still di d
13   n ot p a y f or it. S h e l o st c u st o d y of h er d a u g ht er f or t a ki n g t o o l o n g, t o f o st er p ar e nt s u nr el at e d t o
14
     h er d a u g ht er w h e n s h e w a s s o b er p ar e nti n g a n ot h er c hil d. 2 0 1 4
15
     1 5.        W h e n a c hil d r e c ei v e s Titl e I V -E t h e s o ci al w or k er i s offi ci all y w or ki n g t o h a v e t h at c hil d
16
     a d o pt e d t h er e f or e t h e y ar e n ot all o w e d t o f u n d a n y s er vi c e s t h at w o ul d r e u nif y t h e bi ol o gi c al
17
     p ar e nt s wit h t h at c hil d , it i s stri ctl y pr ohi bit e d i n t h e A d o pti o n a n d S af e F a mili e s A ct of 1 9 9 7.
18
     T h e y c a n o nl y r ef er o ut t o s er vi c e s b ut c a n n ot p a y f or t h e m . T hi s i s w h y t h e y o nl y p ai d f or t h e
19
     dr u g a s s e s s m e nt i n A pril 2 0 2 0 f or t h e Pl ai ntiff, b ut di d n ot p a y f or o ut p ati e nt tr e at m e nt. B e c a u s e
20

21   t h e y w ant t o c o nfir m Pl ai ntiff i s a n a d di ct b ut i n n o w a y h el p h er st o p b ei n g a n a d di ct. T h e y p a y

22   for dr u g t e st s b ut will n ot p a y f or dr u g tr e at m e nt , b e c a u s e t h e y w a nt t o c o nfir m h er mi st a k e s n ot

23   h er s u c c e s s. T h e y j u st n e e d t h at c o nfir m ati o n f or w h e n it s ti m e t o t er mi n at e t h e P l ai ntiff s ri g ht s,
24   w hi c h t h e y h a v e t o r u n c o n c urr e nt wit h a d o pti o n of t he c hil d i n or d er t o r e c ei v e a n y f u n di n g fr o m
25
     Titl e I V -E .
26
     1 6.       W h at d o e s t hi s m e a n ? B a si c all y Pl ai nti ff s d a u g ht er w a s pl a c e d i n a h o m e w h er e t h e
27
     f ost er p ar e nt s ar e i n it t o a d o pt a c hil d n ot f o st er c hil dr e n. T hi s i s t h e w a y t o a d o pt q ui c k er t h e y
28
     c all it F o st er t o A d o pt. It i s a r e q uir e m e nt t h at t h e y p etiti o n t o t er mi n at e t h e p ar e nt s’ ri g ht s a s


                                                                    P A G E 10 OF 20
     2 0 -C V -0 0 6 5 0 CI VI L RI G H T S C O M P L AI N T                                                                            1 0 of p a g e 2 2
                  C a s e 2:2:20-cv-00650-TLF
                  Case       2 0- c v- 0 0 6 5 0- T L F DDocument
                                                          o c u m e nt 239
                                                                         6 Fil e d 009/17/20
                                                                            Filed    6/ 1 0/ 2 0 PPage
                                                                                                   a g e 112
                                                                                                           1 ofof 223
                                                                                                                    0



 1   s o o n a s t h at c hil d b e gi n s r e c ei v i n g Titl e I V-E . T h e y al s o li st t h e a v er a g e ti m e t o c o m pl et e a n
 2   a d o pti o n a s 1 8 m o nt h s, C P S i s all o w e d t o t er mi n at e aft er 1 5 m o n t h s. R u n nin g t er mi n at i o n a n d
 3
     a d o pti o n c o n c urr e ntl y gi v e s t h e bi ol o gi c al p ar e nt s n o c h a n c e. Whil e at t h e s a m e ti m e m a ki n g
 4
     t h e a d o pti v e p ar e nt s g et m or e e x cit e d wit h e a c h d a y t h at p a s s e s, t h e r e al p ar e nts g et m or e
 5
     d e pr e s s e d wit h e a c h d a y t h at p a s s e s n ot h a vi n g t h eir c hil dr e n. G uilt y u ntil pr o v e n i n n o c e nt .
 6
     C P S st all s p o st p o ni n g c o urt d at e s , pr ol o n gi n g s er vic e s, r e q uiri n g r i di cul o u s s er vi c e s, n ot p a yi n g
 7
     f or a n y of t h e m. Aft er 1 5 m o nt h s t h e c o urt s l o o k at t h e bi ol o gi c al p ar e nt a n d t h e p a yi n g/ p ai d
 8
     f o st er f a mil y a n d m a k es t h eir d e ci si o n. If t h e y gi ve t h e c hil d b a c k t o p ar e nt s n o m or e f u n di n g .
 9

10   T hi s f u n di n g al s o p a y s a p er c e nt a g e of t h e s al ar y f or t h e j u d g e, l a w y er s f or p ar e nt s a n d st at e,

11   s o ci al w or k er s, c o urt r e p ort er s , bailiff s all t h e w a y d o w n t o t h e p oli c e offi c er w h o t o o k t h e c hil d. If

12   t h e y l et a d o pti n g f a mil y a d o pt t h e y ar e p ai d a n “a d o pti o n i n c e nti v e b o n u s ” f or fi n ali z e d a d o pti o n .
13   T h e f o st er p ar e nt s will h a v e t o p a y a f e e f or a d o pti n g t h at c hil d d e p e n di n g o n t h e a g e of t h e
14
     c hil d. N e v er u n d er $ 1 0, 0 0 0 all t h e w a y u p t o $ 4 0, 0 0 0 f or a n e w b or n . F o st er c hil dr e n a v ail a bl e
15
     f or a d o pti o n o nli n e w w w. n w a e. or g , onl y t h e g o v er n m e nt i s all o w e d t o pr ofit fr o m s elli n g c hil dr e n.
16
     1 7.       Pl ai ntiff b eli e v e s t h at g o v er n or s of all st at e s ar e v er y a w ar e of h o w T itl e I V-E w or k s s o of
17
     c o ur s e w h y w o ul d n’t t h e y c ut off vi sit s fr o m bl o o d r el ati v e s, t h e y t o o ar e h o pi n g t o br e a k t h e
18
     b o n d b et w e e n bi ol o gi c al f a mil y’s . W hil e at t h e s a m e ti m e st r e n gt h e n t h e b o n d t h at c hil d h a s
19
     wit h wi s hf ul a d o pti n g p ar e nt s. W o m e n w h o h a v e n e w b or n s t hi s i s a ti m e w h e n b o n di n g i s
20

21   R E Q UI R E D , t h e g o v er n m e nt d o e s n ’t c ar e t h e y g et m or e m o n e y if t h e y s ell t h e n e w b or n t o a n

22   a d o pti n g f a mil y. If a n e w b or n i s i n a f o st er h o m e r e c ei vi n g Titl e I V -E , t h o s e p ar e nt s w a nt t o

23   a d o pt t h at c hil d , an d li k el y h a v e n o cl u e t h at t h e bi ol o gi c al p ar e nt w a s j u st a vi cti m of a h u g e
24   ci vil ri g ht s vi ol ati o n. T hi s h a s b e e n h a p p e ni n g si n c e 1 9 9 7 ri g ht u n d er o ur n o s e s. Pl ai ntiff
25
     w o n d er s if p e o pl e ar e pr ot e sti n g f or t h e wr o n g r e a s o n if t h e y k n e w t h e n u m b er s f or h o w m a n y
26
     Afri c a n A m eri c a n c hil dr e n ar e a d o pt e d b y w hit e f a mili e s e a c h y e ar , a n d p a y f or t h at b a b y t o
27
     t h eir o w n g o v er n m e nt. T h e y w o ul d b e u p h a ul e d , a n d s o m e w h o ar e a w ar e ar e h o p ef ull y t a ki n g
28
     a cti o n t o fi x it. R e m e m b er m o st of t h e s e f a mili e s ar e n ot a w ar e of t heir ri g ht s u n der t h e U S


                                                                    P A G E 11 OF 20
     2 0 -C V -0 0 6 5 0 CI VI L RI G H T S C O M P L AI N T                                                                             1 1 of p a g e 2 2
                      C a s e 2:2:20-cv-00650-TLF
                      Case       2 0- c v- 0 0 6 5 0- T L F DDocument
                                                              o c u m e nt 239
                                                                             6 Fil e d 009/17/20
                                                                                Filed    6/ 1 0/ 2 0 PPage
                                                                                                       a g e 113
                                                                                                               2 ofof 223
                                                                                                                        0



 1   C o n st it utio n. Pl ai ntiff s d a u g ht er i s Afri c a n A m eri c a n , a n d s h e w a s u n a w ar e of h er ri g ht s u ntil
 2   r e c e ntl y.
 3
     1 8.        Si n c e t hi s h a p p e n e d s he m et a m ot h er w a y o n t h e e a st c o a st, w h o s e 4 c hil dr e n w er e
 4
     r e m o v e d f or n ot hi n g b ut m ol d o n th e c eili n g , n o n e of t h e c hil dr e n w er e a b u s e d. H o w i s s h e
 5
     s u p p o s e d t o fi x s u c h a c o m pl e x c o stl y pr o bl e m s h e c a n ’t e v e n r e ac h , a n d w h at s er vi c e s ar e
 6
     r e q uir e d w h e n t h at h a p p e n s ? W h y c o ul d n ’t C P S j u st p a y t o h a v e it cl e a n e d a n d s ol v e t h e
 7
     pr o bl e m ? B e c a u s e t h e y ar e n ot all o w e d t o f u n d t h e bi ol o gi c al p ar e nt s i n a n y w a y. T h e y ar e
 8
     a d o pti o n m oti v at e d i n all 5 0 st at e s d u e t o Titl e I V -E f u n di n g.
 9

10   1 9.         K O a n d J D s e v er e d t h e b o n d t h e Pl ai ntiff a n d h er c hil d h a d t h a t w a s s o str o n g

11   e s p e ci all y aft er l o si n g h er ot h er t w o c hil d r e n t o a r a ci st J u d g e B e v erl y Gr a nt . K O f or c ed h er

12   c hil d i nt o a f o st er h o m e t h at i s “li c e n s e d”, d e s pit e h a vi n g p l a c e m e nt all i n or d er t o pr ofit fr o m
13   Titl e I V -E. Pl ai ntiff si g n e d u p f or o ut p ati e nt s er vi c e s at S T O P tr e at m e nt i n K e nt, W A, o n h er o w n
14
     A pril 2 0 2 0 wit h o ut b ei n g a s k e d. S h e h a s b e e n at t e n di n g o nli n e cl a s s e s vi a Z o o m 3 h o ur s a d a y
15
     3 d a y s p er w e e k. S h e al s o s c h e d ul e d h er dr u g a s s e s s m e nt h er s elf wit h o ut b ei n g c o u rt or d er e d
16
     or a s k e d t o d o s o b y t h e s o ci al w or k er . S h e c o m pl et e d o v er 1 0 dr u g s cr e e n s aft er h er d a u g ht er s
17
     r e m o v al t h at w er e all cl e a n c o n si d eri n g s h e w o ul d n ot t a k e h er m e di cati o n o n d a y s s h e k n e w
18
     s h e h a d t o t e st , f or f e ar it w o ul d c o m e u p dirt y a g ai n, a n d w o ul d t e st h er s elf t o m a k e s ur e it w a s
19
     cl e a n pri or t o t e sti n g at h er tr e at m e nt c e nt er. T o c o nfir m it w a s cl e a n s h e w o ul d a u di o a n d vi d e o
20

21   r e c or d h er s elf p erf or mi n g a dr u g s cr e e n at h o m e . J u st i n c a s e t h e s o ci al w or k er li e d a g ai n f or

22   w h at e v er r e a s o n i n t h e f ut ur e. Pl ai nti ff al s o c o m pl et e d m e nt al h e alt h a s s e s s m e nt at

23   T h e r a p e uti c H e alt h S er vi c es in K e nt, W A a n d h a s b e e n s e ei n g h er c o u n s e l or w e e kl y b y p h o n e.
24   A s s u g g e st e d b y h er a s s e s s m e nt.
25
     2 0.        K O w a s p erf or mi n g a pr o pri et ar y f u n cti o n , a cti n g f or fi n a n ci al g ai n f or h er s elf , b y
26
     pl a ci n g Pl ai ntiff s d a u g ht er i n a li c e n s e d f o st er h o m e. J D w a s d oi n g t h e s a m e b y l e a vi n g h er
27
     d a u g ht er i n a f o st er h o m e f or pr ofit , e v e n aft er t h e y b ot h h a d ot h er pl a c e m e nt o pti o n s pr e s e nt e d
28
     t o t h e m, c h o o si n g t h e b o n u s i n c e nti v e s vi a A d o pti o n a n d S af e F a mili e s A ct i s w h at ha p p e n e d . If


                                                                  P A G E 12 OF 20
     2 0 -C V -0 0 6 5 0 CI VI L RI G H T S C O M P L AI N T                                                                        1 2 of p a g e 2 2
                  C a s e 2:2:20-cv-00650-TLF
                  Case       2 0- c v- 0 0 6 5 0- T L F DDocument
                                                          o c u m e nt 239
                                                                         6 Fil e d 009/17/20
                                                                            Filed    6/ 1 0/ 2 0 PPage
                                                                                                   a g e 114
                                                                                                           3 ofof 223
                                                                                                                    0



 1   t h e h ar m h a p p e n s d u e t o t h e g ov er n m e nt' s i m pl e m e nt ati o n of t h e pl a n, t h e n t h er e i s n ot
 2   i m m u nit y. K O & J D c arr yi n g o ut d uti e s pr o vi d e d b y t h e A d o pti o n s a n d S af e F a mili e s A ct P oli c y
 3
     1 9 9 7, w hil e w or ki n g f or t h e g o v er n m e nt , h a s c a u s e d a n i m m e n s e a m o u nt of gri ef t o Pl ai ntiff a n d
 4
     h er 5 y e ar ol d c hil d wit h n o r e g ar d t o t h eir f e eli n g s. B y s e p ar ati n g t h e m f or a s u b st a nti al a m o u nt
 5
     of ti m e.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                                  P A G E 13 OF 20
     2 0 -C V -0 0 6 5 0 CI VI L RI G H T S C O M P L AI N T                                                                       1 3 of p a g e 2 2
                 C a s e 2:2:20-cv-00650-TLF
                 Case       2 0- c v- 0 0 6 5 0- T L F DDocument
                                                         o c u m e nt 239
                                                                        6 Fil e d 009/17/20
                                                                           Filed    6/ 1 0/ 2 0 PPage
                                                                                                  a g e 115
                                                                                                          4 ofof 223
                                                                                                                   0



 1                                                                               C O U NTS
 2
          a)    C o u nt 1 . 4 2 U. S. C o d e § 1 9 8 3 : Pl ai ntiff w a s sil e n c e d at h er s h elt er c ar e h e ari n g n ot
 3
                all o w e d t o s p e a k at all M ar c h 1 7    th
                                                                      2 0 2 0. K O w a s all o w e d t o s p e a k f or a v er y l o n g ti m e
 4
                aft er r e m o vi n g t h e Pl ai ntiff s c hil d wit h o ut pr o b a bl e c a u s e, wit h o ut e xi g e nt cir c u m st a n c e s
 5
                or i m mi n e nt d a n g er, u si n g h er b a d g e a cti n g u n d er t h e c ol or of st at e l a w . 3 0 d a y s h elt er
 6

 7              c ar e h e ari n g d e ni e d d u e t o l o c k d o w n. Pl ai ntiff w a s d e ni e d d e cl ar at or y d e cr e e w h e n s h e

 8              r e q u e st e d a n e w j u d g e , a nd w a s d e ni e d . S h e r e q u e st e d t o g o pr o s e a n d w a s al s o

 9              d e ni e d , c o urt s f or c e d h er t o t ak e a l a w y er aft er 3 m o nt h s of er a s e d c o urt d at e s. Pl ai ntiff
10              a s k e d f or a n a d mi ni str ati v e h e ari n g vi a t e xt a n d e m ail m or e t h a n a d o z e n ti m e s. J D
11
                cl ai m e d s h e h a d n o i d e a w h at a n a d mi ni str ati v e h e ari n g e v e n i s , s h e i s a C P S
12
                s u p er vi s or. H o w e v er t h e p o s si bilit y of n ot b ei n g a bl e t o h a v e t h e s e h e ari n g s m a y b e
13
                C O VI D -1 9 r el at e d w hi c h i s a n ot h er r e a s o n t h at K O a n d J D s h o ul d n e v er h a v e r e m o v e d
14
                t h e c hil d d uri n g l o c k d o w n. H o w ca n t h e Pl ai ntiff pr o p erl y fi g ht h er c a s e w h e n n o
15
                att or n e y s ar e e v e n at t h er e offi c e t o b e hir e d, or c o n s ult wit h ?
16
          b)    C o u nt 2. P erj ur y: K O st ati n g t h at Pl ai ntiff h a d gi v e n h er p h y si ci a n 5 dirt y dr u g s cr e e n s at
17

18              t h e F a mil y T e am D e ci s i o n M e eti n g, h er p h y si ci a n st at e d h e n e v er c o nt a ct e d C P S a n d

19              t h at it w o ul d b e ill e g al f or hi m t o d o s o. D r u g t e st r e s ult s c oll e ct e d w hil e r e c ei vi n g

20              m e di c al c ar e ar e n ot t o b e u s e d f or l e g al p ur p o s e s , t h e y ar e u s e d f or m e di c al di a g n o si s
21              a n d tr e at m e nt o nl y.
22
          c) C o u nt 3 . I nt e nti o n al I nfli cti o n of E m oti o n al Di str e s s: KO a n d J D d el i b er at el y r e m o v e d
23
                Pl ai ntiff s c hil d k n o wi n g t h e y w er e o n l o c k d o w n , a n d t h at s h e w o ul d n ot h a v e a n y vi si ts
24
                f or m o nt h s t o c o m e. D es pit e t h ei r k n o wl e d g e, a n d Pl ai ntiff s l a c k of k n o wl e d g e t h e y
25
                c o nti n u e t o h ol d h er d a u g ht er h o st a g e g oi n g o n 3 m o nt h s n o p h y si c al c o nt a ct
26
                w h at s o e v er. T h e y l eft h er c hil d t hi n ki n g t h at h e r m ot h er a b a n d o n e d h er w h e n h er c hil d
27
                a s k e d h er “M o m w h y h a v e n ’t y o u pi c k e d m e u p y et ?” C P S d o e s n ot all o w Pl ai ntiff t o
28



                                                                      P A G E 14 OF 20
     2 0 -C V -0 0 6 5 0 CI VI L RI G H T S C O M P L AI N T                                                                           1 4 of p a g e 2 2
                 C a s e 2:2:20-cv-00650-TLF
                 Case       2 0- c v- 0 0 6 5 0- T L F DDocument
                                                         o c u m e nt 239
                                                                        6 Fil e d 009/17/20
                                                                           Filed    6/ 1 0/ 2 0 PPage
                                                                                                  a g e 116
                                                                                                          5 ofof 223
                                                                                                                   0



 1              a n s w er t h e y j u st c ut off t h e vid e o vi sit, k e e pi n g h er u p s et wit h h er m ot h er. S h e i s o nl y 5
 2              y e ar s ol d a n d cri e s e v er y si n gl e vi sit, b e g gi n g h er m o m t o c o m e h o m e, Pl ai ntiff i s n ot
 3
                all o w e d t o s a y s h e will b e h o m e s o o n , t h e y c ut t h e vi d e o off w h e n s h e s a y s a n yt hi n g li k e
 4
                th at. H er d a u g ht er h a s n o cl u e t hi s w a s n ot h er m ot h er s c h oi c e , s h e t hi n k s h er m ot h er
 5
                a b a n d o n e d h er a n d C P S k e e p s it t h at w a y s o h er d a u g ht er will b o n d wit h t h e a d o pti v e
 6
                p ar e nt s a n d n ot h er m ot h er. T hi s i s si c k a n d t wi st e d. T h e s e p e o pl e s h o ul d b e j ai l e d f or
 7
                att e m pti n g t o s ell p o or p e o pl e’ s c hil dr e n.
 8
          d)    C o u nt 4 . 4 t h A m e n d m e nt: N ot h a vi n g t h e pr o p er w arr a nt pri or t o r e m o vi n g t h e c hil d, a n d
 9

10              n ot fili n g t h e p a p er w or k u ntil aft er t h e c hil d w a s alr e a d y r e m o v e d. N ot h a vi n g w h at i s

11              r e q uir e d b y l a w pri or t o r e m o v al, e xi g e nt cir c u m st a n c e s or i m mi n e nt d a n g er. P r o vi n g

12              o nl y a dirt y dr u g s cr e e n t h at w a s c o nt e st e d b y t h e p ar e nt a n d d e ni e d f u ll y. St at i n g t h e
13              p ar e nt “mi g ht di e ” all p ar e nt s mi g ht di e, h er c hil d i s ol d e n o u g h t o c all 9 1 1 a n d s h e
14
                k n o w s h o w t o c all 9 1 1. Pl ai ntiff h a s n o hi st or y of “d e at h ”. K O ’s p o siti o n i s s o ci al w or k er
15
                n ot f ort u n e t ell er. Ill e g al s e ar c h a n d s ei z ur e i s a vi ol ati o n of Pl ai ntiff s 4 t h
16
                a m e n d m e nt ri g ht t o b e s e c ur e i n h er pr o p ert y.
17
          e)    C o u nt 6 . 1 4 t h A m e n d m e nt: K O a n d J D e v e n aft er r e c ei vi n g t h e n ot e fr o m Pl ai ntiff s
18
                d o ct or a s r e q u e st e d t h e y still h a v e n ot m a d e a n y att e m pt t o e v e n t ell t h e Pl ai ntiff h er
19
                d a u g ht er w o ul d b e c o mi n g h o m e . T h e y st art e d t al ki n g a b o ut s er vi c e s Pl ai ntiff h a s b e e n
20

21              cl e a n f or 5 m o nt h s . Pl ai ntiff i s b ei n g d e pri v e d of h er lif e, li b ert y, a n d pr o p ert y d u e t o n ot

22              h a vi n g pr o p er c o u n s el t h at i s n ot p ai d f or b y a d o pti o n f u n di n g, al s o b y b ei n g s e p ar at e d

23              d uri n g a m a n d at e d l o c k d o w n w h er e K O a n d J D w er e t ol d b y t h e W a s hi n gt o n st at e
24              G o v er n or n ot t o r e m o v e c hil dr e n u nl e s s it i s a lif e or de at h e m er g e n c y. St a y H o m e St a y
25
                H e alt h y Or d er st at e d o nl y c a s e s w h er e t h e m oti o n w a s fil e d pri or t o M ar c h 1 3        th
                                                                                                                                          w o ul d b e
26
                h e ar d aft er M ar c h 1 6 t h 2 0 2 0. U nl e s s t h er e w a s a n e m er g e n c y w h er e t h e p ar e nt l o st
27
                h o u si n g , el e ctri cit y, f o o d et c. T h e 1 4   th
                                                                               a m e n d m e nt st at e s t h at t h e p ar e nt b e i n t h e
28
                c ar e , c u st o d y , a n d c o ntr ol of t h eir c hil d. Pl ai ntiff i s t h e o nl y p ar e nt of t hi s c hil d.


                                                                    P A G E 15 OF 20
     2 0 -C V -0 0 6 5 0 CI VI L RI G H T S C O M P L AI N T                                                                          1 5 of p a g e 2 2
                 C a s e 2:2:20-cv-00650-TLF
                 Case       2 0- c v- 0 0 6 5 0- T L F DDocument
                                                         o c u m e nt 239
                                                                        6 Fil e d 009/17/20
                                                                           Filed    6/ 1 0/ 2 0 PPage
                                                                                                  a g e 117
                                                                                                          6 ofof 223
                                                                                                                   0



 1              P lai nt iff h a s n ot t o u c h e d, h u g g e d, c h a s e d, pl a y e d, h el d, c o mf ort e d, ki s s e d, f e d, sl e pt i n
 2              t h e s a m e b e d, k e pt w arm, n urt ur e d h er c hil d, e v e n d uri n g t h eir r e q uir e d i n v a si v e m e di c al
 3
                e x a m w hi c h w a s p erf or m e d o n h er c hil d aft er r e m o v al b e c a u s e K O c all e d Pl ai ntiff a n d
 4
                t ol d h er s h e w o ul d b e t aki n g h er d a u g ht er t o t h e d o c t or s w h e n Pl ai ntiff s ai d “W h y s h e
 5
                j u st w e nt l a st w e e k? ” K O st at e d it s pr ot o c ol m e a ni n g t h e y d o it t o all c hil dr e n a s a
 6
                pr e c a u ti o n. T h e y p erf or m e d a m e di c al e x a m of Pl ai ntiff s d a u g ht er s pri v at e ar e a wit h o ut
 7
                Pl ai ntiff pr e s e nt t h at i s a vi ol ati o n of t h e Pl ai ntiff s 1 4 t h a m e n d m e nt ri g ht t o b e t h er e
 8
                a n d c o mf ort h er c hil d pri or t o a n d aft er t h e e x a m i s p erf or m e d.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                                   P A G E 16 OF 20
     2 0 -C V -0 0 6 5 0 CI VI L RI G H T S C O M P L AI N T                                                                          1 6 of p a g e 2 2
                  C a s e 2:2:20-cv-00650-TLF
                  Case       2 0- c v- 0 0 6 5 0- T L F DDocument
                                                          o c u m e nt 239
                                                                         6 Fil e d 009/17/20
                                                                            Filed    6/ 1 0/ 2 0 PPage
                                                                                                   a g e 118
                                                                                                           7 ofof 223
                                                                                                                    0



 1                                                                                IN J U R Y
 2
     2 1.        B y virt u e of t h e f or e g oi n g, D ef e n d a nt s s u bj e ct e d Pl ai n tiff t o i nt e nti o n al di s cri mi n at or y
 3
     tr e at m e nt b a s e d o n h er i n c o m e, e m pl o y m e nt st at u s , a n d g e n d er , i n vi ol ati o n of t h e F o urt e e nt h
 4
     A m e n d m e nt of t h e U. S. C o n st it uti o n a n d of 4 2 U. S. C. § § 1 9 8 1 a n d 1 9 8 3.
 5
     2 2.       A s a pr o xi m at e r e s ult of t h e d ef e n d a nt s’ i nt e nti o n al di s c ri mi n ati o n, Pl ai ntiff h a s s uff er e d
 6

 7   d a m a g e s w hi c h i n cl u d e: a n xi et y, n er v o u s n e s s, g uilt, fr u str ati o n, i n s o m ni a, bitt er n e s s, f e ar,

 8   s h a m e, h u mili ati o n, h e art br e a k, w orr y, s a d n e s s, d e pr e s si o n, hi g h bl o o d pr e s s ur e, w ei g ht l o s s,

 9   h air l o s s, m e m or y l o s s, h all u ci n ati o n s, a n g er, r e s e nt m e nt, n u m b n e s s , l o n eli n e s s, di s or g a ni z e d,
10   p o st -p art u m d e pr e s si o n, c o nf u si o n, d e s p air, p etrifi e d, t errifi e d, u n s ettl e d, a p pr e h e n si v e,
11
     di str e s s e d, r e stl e s s , f uri o u s, a n n o y e d, li vi d f or t h e fir st 4 2 d a y s aft er h er d a u g ht er w a s r e m o v e d
12
     2 3.       D ef e n d a nt s b y t h eir a b o v e -d e s cr i b e d a cti o n s, i nt e nti o n all y, or wit h r e c kl e s s i n diff er e n c e
13
     t o t h e w ell-b ei n g of Pl ai ntiff a n d h er 5 y e ar ol d c hil d i nfli ct e d s e v er e e m oti o n al di str e s s u p o n
14
     h er.
15
     2 4.       Pl ai ntiff dir e ctl y s uff er e d fr o m e m oti o n al di str e s s d u e t o K O & J D r e p e at e dl y vi ol ati n g a
16
     n u m b er or ri g ht s gr a nt e d t o t h e Pl ai ntiff u n d er t h e U S C o n stit uti o n a n d Bill of Ri g ht s. T h e s e
17

18   i nj uri e s w er e a dir e ct r e s ult fr o m t h e D ef e n d a nt s a cti o n s a n d n o ot h er p er s o n co ul d h a v e h a d

19   t h e p o w er t h e y h a v e i n or d er f or t h e s e e v e nt s t o t a k e pl a c e. N o ot h er p er s o n or st at e c a n p r ofit

20   fr o m t h e Pl ai ntiff s c hil d l e g all y b e si d e s h er o w n st at e g o v er n m e nt, a n d/ or g ov er n m e nt
21   e m pl o y e e s .
22
     2 5.       Pl ai ntiff s uff er e d fr o m a gr e at d e al of r e p e at e d i nj uri e s t h at w er e a dir e ct r e s ult of t h e
23
     st at e p oli ci e s b ei n g c arri e d o ut b y st at e a ct or s w h o w er e all e m pl o y e d b y C P S . w hi c h i n cl u d e
24
     e m oti o n al di str e s s aft er h e r pr e vi o u s c hil dr e n w er e r e m o v e d a n d k e pt a w a y fr o m h er w hil e t h e
25
     st at e c oll e ct e d Titl e I V -E f u n di n g , 2 y e ar s 2 0 0 1, 6 m o nt h s 2 0 0 3, 6 y e ar s 2 0 0 9, 1 m o nt h 2 0 1 4,
26
     a n d 3 m o nt h s 2 0 2 0. T h e o nl y o n e of t h e s e 5 r e m o v al s t h at w a s l e g al a n d p er mi s si bl e f air o n it s
27
     f a c e, w a s t h e o n e fr o m 2 0 0 1 , t h e r e st w er e u nf air a n d a ri g ht s vi ol ati o n, i n cl u di n g 0 i m mi n e nt
28



                                                                    P A G E 17 OF 20
     2 0 -C V -0 0 6 5 0 CI VI L RI G H T S C O M P L AI N T                                                                              1 7 of p a g e 2 2
                  C a s e 2:2:20-cv-00650-TLF
                  Case       2 0- c v- 0 0 6 5 0- T L F DDocument
                                                          o c u m e nt 239
                                                                         6 Fil e d 009/17/20
                                                                            Filed    6/ 1 0/ 2 0 PPage
                                                                                                   a g e 119
                                                                                                           8 ofof 223
                                                                                                                    0



 1   d a n g er or e xi g e nt cir c u m st a n c e s, m o st b a s e d o n h e ar s a y e vi d e n c e o nl y . T h e st at e e m pl o y e e s
 2   w er e dir e ct e d b y C P S t o p erf or m t h e s e d uti e s, cr e ati n g a n at m o s p h er e g e ar e d t o w ar d s
 3
     a s si sti n g t h e a d o pti v e p ar e n t s o nl y a n d n ot h el pi n g t h e bi ol o gi c al f a mil y at all i n a n y w a y. I n t h e
 4
     Pl ai ntiff s c a s e K O k n e w Pl ai ntiff h a d ot h er pl a c e m e nt o pti o n s s o di d J D b ut i n st e a d w e nt wit h
 5
     t h e “li c e n s e d f o st er h o m e” w hi c h i s a r e q uir e m e nt u n d er f e d er al f u n di n g.
 6
     2 6.       Pl ai ntiff s p o v ert y l e v el a n d m arit al st at u s m a d e h er a p erf e ct c a n di d at e f or t hi s f u n di n g
 7
     vi ol ati n g h er ci vil ri g ht s t hr o u g h o ut e a c h pr o c e s s , b y o nl y t ar g eti n g citi z e n s li k e h er, t hi s m a k e s
 8
     t h eir vi ol ati o n a ci vil m att er .
 9

10   2 7.       T h e c h a n c e t h at C P S will r et ur n t o t h e Pl ai ntiff s d o or f or p ett y r e a s o n s, i s hi g hl y lik el y ,

11   e s p e ci all y si n c e h er c hil d i s n ot y et 1 2 , (t h e l e g al a g e f or h er t o r u n aw a y a n d c o m e h o m e .) T hi s

12   g o v er n m e nt a g e n c y h a s b e e n i n c o nt a ct wit h Pl ai ntiff e v er y si n gl e y e ar of h er lif e si n c e 2 0 0 9
13   n o n -st o p . If s h e w a s t h at b a d of a par e nt w h y i s it s o h ar d f or t h e m t o t er mi n at e h er ri g ht s?
14
     E v e n p ar e nt s t h at h a v e h a d t h eir ri g ht s t er mi n at e d i n s o m e c a s e s w er e u n a w ar e o f t h eir ri g ht s
15
     t o b e gi n wit h, a n d w er e u nf airl y pr o s e c ut e d b y t h e s o ci al w or k er l o n g b ef or e a tri al to o k pl a c e.
16

17

18

19

20

21

22

23

24

25

26

27

28



                                                                     P A G E 18 OF 20
     2 0 -C V -0 0 6 5 0 CI VI L RI G H T S C O M P L AI N T                                                                              1 8 of p a g e 2 2
                 C a s e 2:2:20-cv-00650-TLF
                 Case       2 0- c v- 0 0 6 5 0- T L F DDocument
                                                         o c u m e nt 239
                                                                        6 Fil e d 009/17/20
                                                                           Filed    6/ 1 0/ 2 0 PPage
                                                                                                  a g e 120
                                                                                                          9 ofof 223
                                                                                                                   0



 1                                                                               R E LI E F
 2
                W H E R E F O R E, pl ai ntiff M yri a m Z a y a s ( Pl ai ntiff) , pr a y s f or j u d g m e nt a g ai n st t h e
 3
                d ef e n d a nt s a s f oll o w s:
 4
                1.   C o m p e n s at or y d a m a g e s, i n c l u di n g g e n er al a n d s p e ci al d a m a g e s, a s pr o v e n at
 5
                t h e ti m e of tri al, wit h i nt er e st t h er e o n; a c c or di n g t o pr o of; i n cl u di n g f or all Pl ai ntiff s
 6

 7              c hil dr e n r e m o v e d pri or, or c urr e ntl y wit h o ut pr o p e r w arr a nt or pr o b a ble c a u s e , d at e d

 8              b a c k fr o m 2 0 0 2 u ntil n o w.

 9              2.   P u niti v e d a m a g e s a g ai n st d ef e n d a nt s D e p art m e nt of C hil dr e n Y o ut h a n d F a mili e s;
10              3.   R e a s o n a bl e pr o s e ’ f e e s a n d c o st s p ur s u a nt t o 4 2 U. S. C. § 1 9 8 8;
11
                4.   P er m a n e nt i nj u n cti v e r eli ef r e q uiri n g i m pr o v e d p oli ci e s a n d tr ai ni n g of all C P S s o ci al
12
                     w or k er s n ati o n wi d e a n d s u p er vi s or s i n t h e eli mi n ati o n of u s e of p erj ur y a n d
13
                     f a bri c ate d e vi d e n c e i n a n eff ort t o g ai n f e d er al f u n di n g. Eli mi n at e t h e “a d o pti o n
14
                     i n c e nti v e b o n us ” a n d cr e at e a b o n u s f or r e u nifi c ati o n & k e e pi n g f a mil y ’s t o g et h er.
15
                5.   A n al y z e p a st a d o pti o n s t o m a k e s ur e t h e p ar e n t w a s s o b er, or if t h e y w er e u n d er t h e
16
                     i nfl u e n c e m a k e s ure t h e y ar e s o b er b ef or e t er mi n ati n g t h eir ri g ht s a n d h o pi n g t h ey
17

18                   st a y hi g h , s o t h e g o v er n m e nt c a n pr ofit fr o m t h e s elli n g of t h eir c hil d [r e n]. K e e p t hi s

19                   i n mi n d, t hi s i s s u p p o s e dl y a di s e a s e t h e y ar e b or n wit h ( a d di cti o n) a n d c a n ’t h el p s o

20                   t a ki n g t h eir c hil dr e n fr o m t h e m f or d oi n g w h at t h e y ar e t ol d i s p art of t h eir di s e a s e , i s
21                   b e y o n d u nf air . It i s c o n si d er e d a m e di c al c o n diti o n t h at h e alt h i n s ur a n c e p a y s f or y et
22
                     h o s pit al s will n ot tr e at a dr u g a d di ct e d m ot h er f or h er “di s e a s e ”. T h e d o ct or will c all a
23
                     s o ci al w or k er a n d h a v e a m ot h er s c hil d r e m o v e d i m m e di at el y b ut will n ot tr e at t h e
24
                     h e alt h c o n diti o n t h e m ot h er a n d c hil d c urr e ntl y pr e s e nt . I n st e a d will p ut t h e m ot h er
25
                     o ut aft er st e ali n g h er c hil d , t h e y will h o w e v er c o nti n u e t o tr e at t h e c hil d a s h a vi n g a
26
                     h e alt h c o n diti o n . T h at i s n ot h o w a h o s pit al s h o ul d tr e at a p ati e nt wit h a di s e a s e t h e y
27

28



                                                                   P A G E 19 OF 20
     2 0 -C V -0 0 6 5 0 CI VI L RI G H T S C O M P L AI N T                                                                           1 9 of p a g e 2 2
                 C a s e 2:2:20-cv-00650-TLF
                 Case       2 0- c v- 0 0 6 5 0- T L F DDocument
                                                         o c u m e nt 239
                                                                        6 Fil e d 009/17/20
                                                                           Filed    6/ 1 0/ 2 0 PPage
                                                                                                  a g e 221
                                                                                                          0 ofof 223
                                                                                                                   0



 1                    ar e b or n wit h a n d c a n ’t h el p t h at t h e y h a v e. H e n c e t h e o at h h a n gi n g o n t h e h o s pit al
 2                    w all s , v o wi n g t o s er v e all w h o s uff er fr o m si c k n e s s a n d/ or di s e a s e. .
 3
                6.    S u c h ot h er a n d f urt h er r eli ef a s t hi s C o urt d e e m s j u st a n d e q uit a bl e u n d er t h e
 4
                cir c u m st a n c e s of t hi s c a s e.
 5
                7.    S u s p e n d Titl e I V -E f u n di n g f or t h e e ntir e st at e of W a s hi n gt o n u ntil 2 0 2 5. F or vi ol ati o n
 6
                      of t h e a ct b y ill e g all y r e m o vi n g c hil dr e n t o pr ofit fr o m it, f or ci n g f o st er pl a c e m e nt.
 7
                      D e s pit e t h eir b ei n g ot h er pl a c e m e nt o pti o n s a v ail a bl e.
 8

 9

10       I.          C ertifi c ati o n a n d Cl o si n g

11                         U n d er F e d er al R ul e of Ci vil Pr o c e d ur e 1 1, b y si g ni n g b el o w, I c ertif y t o t h e b e st
                           of m y k n o wl e d g e, i nf or m ati o n, a n d b eli ef t h at t hi s c o m pl ai nt: ( 1) i s n ot b ei n g
12                         pr e s e nt e d f or a n i m pr o p er p ur p o s e, s u c h a s t o h ar a s s, c a u s e u n n e c e s s ar y d el a y,
                           or n e e dl e s sl y i ncr e a s e t h e c o st of liti g ati o n; ( 2) i s s u p p ort e d b y e xi sti n g l a w or b y
13                         a n o nfri v ol o u s ar g u m e nt f or e xt e n di n g, m o dif yi n g, or r e v er si n g e xi sti n g l a w; ( 3)
                           t h e f a ct u al c o nt e nti o n s h a v e e vi d e nti ar y s u p p ort or, if s p e cifi c all y s o i d e ntifi e d,
14
                           will li k el y h a v e e vi d e nti ar y s u p p ort aft er a r e a s o n a bl e o p p ort u nit y f or f urt h er
15                         i n v e sti g ati o n or di s c o v er y; an d ( 4) t h e c o m pl ai nt ot h er wi s e c o m pli e s wit h t h e
                           r e q uir e m e nt s of R ul e 1 1.
16

17

18                   A.         F or P arti e s Wit h o ut a n Att or n e y
19                         I a gr e e t o pr o vi d e t h e Cl er k’ s Offi c e wit h a n y c h a n g e s t o m y a d dr e s s w h er e
                           c a s e – r el at e d p a p er s m a y b e s er v e d. I u n d er st a n d t h at m y f ail ur e t o k e e p a
20
                           c urr e nt a d dr e s s o n fil e wit h t h e Cl er k’ s Offi c e m a y r e s ult i n t h e di s mi s s al of m y
21                         c a s e.

22
                           D at e of si g ni n g:
23

24

25
                                                               J u n e 6t h 2 0 2 0 i n K e nt W a s hi n gt o n, U S A
26
                                                                 M yri a m Z a y a s ( Pl ai ntiff)
27                                                               K e nt, W A 9 8 0 3 0
                                                                 a mi y a. a n g el @ g m ail. c o m
28



                                                                    P A G E 20 OF 20
     2 0 -C V -0 0 6 5 0 CI VI L RI G H T S C O M P L AI N T                                                                           2 0 of p a g e 2 2
               Case 2:20-cv-00650-TLF Document 39 Filed 09/17/20 Page 22 of 23


a. Pl ai ntiff h as a m e n d e d t his c o m pl ai nt a n d r e m o v e d C P S a n d D C Y F as a D ef e n d a nt, d es pit e still
   r ef erri n g t o C P S a n d D C Y F as a w h ol e, Pl ai ntiff als o u n d erst a n ds t h at t h er e w as a ti m e s h e w as
   tr e at e d f airl y. T h at ti m e w as i n 2 0 0 3, b ut si n c e t h e n li k el y t o m a n y n e w l a ws a n d a cts w hi c h c a m e
   i nt o pl a y t h at c orr u pt e d s o ci al w or k ers a n d, t h e Pl ai ntiff still st a n ds b y 1 0 0 % of all all e g ati o ns a n d
   ci vil ri g hts vi ol ati o ns , o n all p arti es h o w e v er w o ul d li k e t o b eli e v e C P S is n e e d e d t o s o m e e xt e nt.
b. Pl ai ntiff als o u n d erst a n ds t h at r e m o vi n g D C Y F c o ul d li k el y g et h er e ntir e c as e t hr o w n o ut, s o will
   l e a v e it li k e it is, as f ar as D ef e n d a nts list e d. H o w e v er w o ul d li k e t o a d d t h at t h e f a mil y c o urt
   offi ci als a n d j u d g es al w a ys h a v e t h e fi n al s a y. C o m bi ni n g all r el at e d l a ws uits w o ul d str et c h t h e
   a m o u nt of p a g es a n d t h e y w o ul d n ot all o w o v er 1 0 0 p a g es. 2 0- c v- 0 0 7 4 7, 2 0- c v- 0 0 9 8 1, 2 0- c v- 0 1 0 0 1.
c. Si n c e fi n di n g o ut a b o ut t h e f or g er y s h e h as still b e e n l a u g h e d at b y m ost of t h e c o urt offi ci als
   i n v ol v e d as if h er c hil d f or s o m e str a n g e r e as o n d o es n ot d es er v e a n a ut h e nti c d o c u m e nt. H er 5
   y e ar ol d is o nl y w ort h a fr a u d ul e nt d o c u m e nt.
d. H er c hil d's m ot h er n ot gi v e n t h e d u e pr o c ess s h e d es er v e d t o b e h e ar d "r e c or d e d" list e n e d t o, b y t h e
   c o urt offi ci als, as t h er e is n o h e ari n g f or h er c hil d u ntil 2 m o nt hs aft er s h e w as r e m o v e d fr o m t h e
   Pl ai ntiff.
e. T his is n ot j ust t h e Pl ai ntiffs ri g ht, t his is t o o h er c hil d's ri g ht t o d u e pr o c ess, t o a ut h e nti c v ali d
   d o c u m e nts. S o t h at c o urt offi ci als w o ul d n ot r u n fr o m h er afr ai d of t h eir cri m es. A v oi di n g t h e
   Pl ai ntiff d a m a g e d h er a n d h er d a u g ht ers b o n d. Pl ai ntiff w as u n a bl e t o g et i n p ers o n visits or a
   m oti o n f or s u c h, si n c e all c o urt offi ci als i n v ol v e d a v oi d e d h er li k e t h e pl a g u e, f or 4 m o nt hs. F e ari n g
   s h e w o ul d fi n d t h e f or g er y, a n d s h e di d o n J ul y 1 3t h 2 0 2 0, t h e y ar e e v e n m or e a v oi di n g n o w t h e n
   b ef or e.
f. T his is s o o b vi o us t h at t h es e D ef e n d a nts i n all c as es ar e n ot o nl y a c c ust o m e d t o c o m mitti n g t h es e
   cri m es, b ut t h e y d o n ot e v e n s e e t h e m as " cri m es" n ot e v e n l a w e nf or c e m e nt s e e s t h e m as cri m es.
g. T h e Pl ai ntiffs c hil d is n ot w ort h v ali d a ut h e nti c c o nfi d e nt f e arl ess j u d g es. W h o d o t h e ri g ht t hi n g
   h er c hil d w h o is 5 y e ars ol d s o m e h o w is b ei n g p u nis h e d t hr o u g h t h e Pl ai ntiff a n d s h e is t h e o n e
   s uff eri n g t h e m ost b e c a us e of t h e D ef e n d a nts a cti o ns.
h. N o m att er w h at t h e Pl ai ntiff di d wr o n g s h e h a d a ri g ht t o a f air h e ari n g, a n d t o b e " h e ar d" r e c or d e d
   a n d f or t h e j u d g e t o k n o w w h y h er c hil d w as t a k e n f or e v er y o n e i n v ol v e d t o k n o w m ost i n v ol v e d t o
   t his d a y still h a v e n o cl u e.
i. Pr o c e d ur al d u e pr o c ess r ul es ar e m e a nt t o pr ot e ct t h e Pl ai ntiff n ot fr o m t h e d e pri v ati o n, b ut fr o m
   t h e mist a k e n or u nj ustifi e d d e pri v ati o n of lif e, li b ert y, or pr o p ert y. T h e D ef e n d a nts h a v e m a d e n o
   r e m e di al eff orts si n c e t h e d at e of h er c hil d's r e m o v al t o fi x t h e l a c k of a r e c or d e d h e ari n g, l a c k of
   a ut h e nti c p a p er w or k, s h elt er c ar e h e ari n g or d er t h at is v ali d, n o c as e pl a n h as e v er e v e n b e e n
   cr e at e d i n h er c hil d's n a m e. E V E R. T h e y h a v e b e e n sitti n g o n t his fr a u d f or m or e t h a n 6 m o nt hs t o
   d at e. N ot hi n g h as b e e n d o n e t o fi x t his b e c a us e t o t h e m t his is n ot a cri m e.
j. Offi ci al mis c o n d u ct u n d er R C W 9 A. 8 0. 0 1 0 m e a ns w h e n a st at e offi ci al c o m mits a n u n a ut h ori z e d
   a ct w hil e a cti n g u n d er t h e c ol or of l a w, t his is w h at all D ef e n d a nts K els e y O w e ns, J u d g e M essitt,
   m ulti pl e ot h er c o urt offi ci als di d c o m mit o utri g ht b y f a ki n g t h e h e ari n g k n o wi n gl y. F oll o w e d b y
   fili n g a f or g e d fr a u d ul e nt d o c u m e nt t o b e tr u e a n d c orr e ct i n a n eff ort t o r e m o v e a pr ot e ct e d ri g ht
   fr o m t h e Pl ai ntiff. I n t his c as e h er p ar e nt al ri g hts w er e r e m o v e d. E v e n if t h eir r e as o n w as v ali d t h e
   Pl ai ntiff still h a d a ri g ht t o b e h e ar d a n d r e c or d e d i n s o m e m a n n er at h er o nl y h e ari n g.
k. B y vi ol ati n g e m er g e n c y or d er # 6 t h e st at e offi ci als i n v ol v e d i n cl u di n g t h e D ef e n d a nts br o k e t h e
   l a w, R C W 4 3. 0 6. 2 2 0 ( 5) A n y p ers o n willf ull y vi ol ati n g a n y pr o visi o n of a n or d er iss u e d b y t h e
   g o v er n or u n d er t his s e cti o n is g uilt y of a gr oss mis d e m e a n or. B ei n g " offi ci al" t h e y m a y b e all o w e d
   t o br e a k t h e l a w, b ut a g ai nst a 5 y e ar ol d girl t his s h o ul d b e ill e g al.
l. J uli e D e C a m p di d c o nfir m w h e n Pl ai ntiff c all e d l a w e nf or c e m e nt A pril 2 0 2 0, a n d m et t h e m at t h e
   C P S offi c e a f e w d a ys aft er t h e y cl os e d t h eir d o ors t h at i n f a ct h er d o c u m e nts w er e a ut h e nti c u n-
   f or g e d a n d v ali d t h at r e m o v e d h er c hil d. T his w as b e y o n d a li e it w as a c o v er- u p t h at w o ul d
   c o nti n u e f or m o nt hs, a n d ar e a ct u all y still h a p p e ni n g ri g ht n o w.
                                                                                                                               2 1 of p a g e 2 2
         Case 2:20-cv-00650-TLF Document 39 Filed 09/17/20 Page 23 of 23


T his w o ul d be n o bi g de al e xce pt if t he Defe n d a nts m o ve d her c hil d t o C u b a ri g ht
n o w t he Pl ai ntiff w o ul d h a ve n ot hi n g t o pr o ve t hese pe o ple h a ve her i n t heir c are.
N o he ari n g is o n t he rec or d, n o c ase pl a n h as bee n cre ate d n ot hi n g e xists t h at is
v ali d a n d n ot f or ge d t o pr o ve s he e xists i n t he Defe n d a nts s yste m. T h at w o ul d be
w here t he cri mi n al p art s h o ul d be o n t he m c o m mitti n g a cri me. C o nfir mi n g a
vi ol ati o n of t he Pl ai ntiffs ri g ht t o pr oce d ur al d ue pr ocess w hic h h as bee n a n d is
bei n g vi ol ate d f or peri o d of m ore t h a n 6 m o nt hs be gi n ni n g M arc h 1 7t h 2 0 2 0, b y
m ulti ple Defe n d a nts all e xce pt M ari a h Kr a use, J a mi a Mc R ae, a n d L o nette
D o mi n g ue z w h o li kel y h a ve n o cl ue w h at is h a p pe ni n g i n t his c ase. B ut are
defe n d a nts i n rel ate d c o m pl ai nts.




                   a m e n d e d 0 9/ 1 7/ 2 0 2 0 b y M yri a m Z a y a s j u st t o a d d p a g e 2 1 a n d 2 2




                                                                                                            2 2 of p a g e 2 2
